Case 1:17-cr-00183-TWP-TAB Document 104 Filed 01/22/20 Page 1 of 8 PageID #: 654




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )     No. 1:17-cr-00183-TWP-TAB -01
                                                    )
 BUSTER HERNANDEZ                                   )
   a/k/a BRIAN KIL                                  )
   a/k/a BRIANNA KILLIAN                            )
   a/k/a BRIAN MIL                                  )
   a/k/a GREG MARTAIN                               )
   a/k/a PURGE OF MAINE                             )
   a/k/a UYGT9@HUSHMAIL.COM                         )
   a/k/a JARE9302@HUSHMAIL.COM                      )
   a/k/a DTVX1@HUSHMAIL.COM                         )
   a/k/a LEAKED_HACKS1                              )
   a/k/a CLOSED DOOR                                )
   a/k/a CLOSED COLOR                               )
   a/k/a CLUTTER REMOVED                            )
   a/k/a COLOR RAIN                                 )
   a/k/a PLOT DRAW                                  )
   a/k/a INVIL CABLE,                               )
                                                    )
                              Defendant.            )

                ENTRY FOLLOWING FINAL PRETRIAL CONFERENCE

        This matter was before the Court for a Final Pretrial Conference on January 21, 2020, held

 at the Indianapolis Courthouse. The Government appeared by Assistant United States Attorneys

 Tiffany Preston and Kristina Korobov. Defendant Buster Hernandez appeared in person, in

 custody, and was represented by CJA counsel Mario Garcia. The Court Reporter was David

 Moxley. The trial in this matter is scheduled to begin on Monday, February 10, 2020, at 9:00

 a.m. in Courtroom 344, Birch Bayh Federal Building and United States Courthouse, Indianapolis,

 Indiana. Pursuant to Federal Rule of Criminal Procedure 17.1, the following discussion was held

 and rulings made.
Case 1:17-cr-00183-TWP-TAB Document 104 Filed 01/22/20 Page 2 of 8 PageID #: 655




        1.      The Court conducted a review of the witness lists to determine who will testify and

 the subjects of their testimony.

             a. The Government’s witness list identified sixty-six witnesses (Filing No. 72). The

                Government also filed a sealed document providing victim identification for the

                unnamed victim witnesses (DKT 89). The Government discussed the anticipated

                testimony of each witness. The Government indicated that it no longer anticipates

                calling Victim 8; Victim 9; Victim 2’s father; witnesses from the Shops at Perry

                Crossing Mall, Movie Theater, and Walmart; Kevin Schneider; Jennifer Barrett;

                Michael Easter; Kevin Horan; Duane Jackson; Nancy Shroka; Matthew Montana;

                Elizabeth Watson; Damarys Tellado; Andrew Kanetzke; David Hunter; Jerry

                Hernandez, Jr.; Elizabeth Rodriguez; Genaro Garcia; Delia Garcia; Cooperating

                Witness 3; or any of the identified business records custodians. The Defendant did

                not object to any of the witnesses.

             b. The Government indicated that Jonathan Sweeney, Christopher Cecil, Jennifer

                Barnes, Jeff Catt, and Jared Barnhart will be called as expert witnesses, and they

                were timely disclosed as experts. The Defendant did not object to these witnesses.

             c. The Government designated FBI Special Agents Andrew Willmann and Ryan

                Barrett to serve as its assisting witnesses during trial. Over the Defendant’s

                objection, the Court granted such designation, and these witnesses may remain in

                the courtroom during trial.

             d. The Defendant’s witness list identified only Defendant Buster Hernandez (Filing

                No. 76) as a possible witness. The Defendant indicated that he may call an




                                                  2
Case 1:17-cr-00183-TWP-TAB Document 104 Filed 01/22/20 Page 3 of 8 PageID #: 656




               individual identified as “Cates,” a tattoo artist. The Government did not object to

               these witnesses.

       2.      The Court conducted a general review of the exhibits for trial.

            a. The Government submitted a list of approximately three hundred exhibits (Filing

               No. 96). The Government’s exhibits 1–199 are the subject of a pending Motion in

               Limine, to which the Defendant objected. The objection to these exhibits will be

               addressed in a separate order. The Defendant did not object to the Government’s

               other exhibits.

            b. The Defendant filed an exhibit list, identifying the exhibits listed by the

               Government and any exhibits necessary for impeachment or rebuttal (Filing No.

               76). The Government did not object.

            c. The Government shall submit two (2) copies of all documentary exhibits for

               members of the jury, the witness, and the Court to the Courtroom Deputy Clerk by

               Friday, February 7, 2020, at 12:00 p.m.

       3.      The Court discussed jury selection and opening statements.

            a. The Court will call a panel of approximately sixty (60) prospective venire. Counsel

               may pick up the responses to the jury questionnaires in person at the Indianapolis

               Courthouse from the Courtroom Deputy Clerk after 12:00 p.m. on Friday,

               February 7, 2020. The questionnaires must be returned to the Courtroom Deputy

               Clerk once a jury is seated and sworn.

            b. Because of the nature of the charges in this case, the parties may submit a joint

               written questionnaire consisting of no more than five (5) questions related to sexual

               abuse and similar topics, which the Court may give to the venire before voir dire




                                                 3
Case 1:17-cr-00183-TWP-TAB Document 104 Filed 01/22/20 Page 4 of 8 PageID #: 657




               begins. This joint written questionnaire must be submitted to the Court by Friday,

               February 7, 2020, at 12:00 p.m.

            c. The Court will empanel a jury of twelve (12) jurors and two (2) alternates.

            d. The Court will use its standard voir dire and may incorporate questions from any

               proposed voir dire. The Government submitted proposed voir dire at Filing No. 86,

               and the Defendant had no objections. After the Court’s voir dire, the parties will be

               allowed up to ten (10) minutes each side for follow-up questions.

            e. Challenges for cause will be resolved at the bench. After challenges for cause are

               resolved at the bench, the Government will have six (6) peremptory strikes, and the

               Defendant will have ten (10) peremptory strikes. If needed, the parties each will

               have one (1) additional strike for the alternate. Peremptory strikes shall be exercised

               simultaneously and in writing. There will be no back-striking.

            f. During trial, the Court intends to allow jurors to submit written questions to

               witnesses following the procedures endorsed by the Seventh Circuit Bar

               Association’s jury project.

            g. The parties will have twenty-five (25) minutes per side for opening statements.

               Counsel shall advise one another by Friday, February 7, 2020, at 12:00 p.m., of

               any demonstrative exhibits they intend to use during opening statements so that any

               objections may be raised and resolved before the opening statements.

       4.      The Court discussed preliminary and final jury instructions and verdict forms.

            a. The Government filed proposed preliminary jury instructions with a proposed

               charging instruction at Filing No. 80 at 4. The Defendant did not object to the

               Government’s proposed preliminary instructions. The Court will use its standard




                                                 4
Case 1:17-cr-00183-TWP-TAB Document 104 Filed 01/22/20 Page 5 of 8 PageID #: 658




                 preliminary jury instructions and incorporate the Government’s proposed

                 instructions where appropriate.

              b. The Courtroom Deputy Clerk will email the preliminary jury instructions to counsel

                 by Wednesday, February 5, 2020. Objections must be filed by 12:00 p.m. on

                 Friday, February 7, 2020.

              c. The Government submitted proposed final jury instructions (Filing No. 88) and a

                 proposed charging instruction (Filing No. 88 at 7). The Defendant did not object to

                 the Government’s proposed final instructions. The final instructions will be settled

                 after the close of evidence at trial.

              d. The Government submitted proposed verdict forms at Filing No. 83. The Defendant

                 did not object to the Government’s proposed verdict forms. The verdict forms will

                 be settled after the close of evidence at trial.

         5.      The Court discussed stipulations. The parties filed stipulations at Filing No. 91,

 Filing No. 92, Filing No. 93, and Filing No. 100. The parties indicated that they may have

 additional stipulations. The parties are encouraged to confer and make diligent efforts to enter and

 file any stipulations.

         6.      The Court discussed the status of plea negotiations. The Government has extended

 an offer to the Defendant, and that offer was relayed to the Defendant. The Defendant confirmed

 that he rejected the offer.

         7.      The Defendant orally moved the Court for separation of witnesses. The Court

 GRANTED the motion. The parties are to instruct their witnesses to report to Room #346. The

 parties also are to instruct their witnesses to not discuss their testimony either before or after it is

 given. The Government’s assisting witnesses may remain in the courtroom during the trial.




                                                     5
Case 1:17-cr-00183-TWP-TAB Document 104 Filed 01/22/20 Page 6 of 8 PageID #: 659




        8.       Counsel intend to use the Court’s VEPS system for presentation of evidence during

 trial, and they are instructed to schedule training with the Courtroom Deputy Clerk if necessary.

        9.       Defense counsel is directed to bring any clothing for his client to wear during trial

 to the Marshall’s Office by 12:00 p.m. on Friday, February 7, 2020.

        10.      The status of pretrial motions was discussed. The parties were given an opportunity

 to review rulings that were docketed on the morning of the final pretrial conference. (Filing No.

 98 and Filing No. 99). The parties discussed the Government’s pending Motion in Limine (Filing

 No. 95) concerning the admission of Government exhibits 1–199. The Defendant filed an objection

 to the Motion at Filing No. 97. The Government was given leave to file a reply brief no later than

 Tuesday, January 28, 2020. The Court will issue a ruling on the Motion shortly thereafter.

        11.      The Court and parties discussed the following various matters:

              a. The Government was ordered to file a corrected Superseding Indictment consistent

                 with the Court’s Entry on Defendant’s Motion to Strike Surplusage from

                 Superseding Indictment (Filing No. 98) and Order to correct a scrivener’s error

                 (Filing No. 81).

              b. The parties briefly discussed the rape shield statute, and the Defendant agreed to

                 abide by the rape shield statute.

              c. The Government requested leave to correct the proposed final jury instruction

                 concerning the “dual role” of some witnesses. The Court granted leave to the

                 Government to make this correction.

              d. The Government requested that a “clean computer” be provided to the jury during

                 deliberations for the purpose of viewing the transcript evidence of the electronic

                 messages that were transmitted. This was requested because printed paper copies




                                                     6
Case 1:17-cr-00183-TWP-TAB Document 104 Filed 01/22/20 Page 7 of 8 PageID #: 660




                 of the transcript evidence are very difficult to read. The Defendant did not object to

                 this request. The Court granted the request.

              e. The parties discussed the presentation of evidence of victim witness statements and

                 the use of “readers” who will read the victims’ statements on behalf of the victims.

                 The Defendant did not object to the use of “readers.” The parties were directed to

                 file a notice with the Court regarding the specific process that will be used to

                 minimize distraction and delay no later than Friday, February 7, 2020.

              f. The Government will submit to the Court a list of all the witnesses in alphabetical

                 order to help protect the identity of the victim witnesses.

              g. The Government requested permission for Victim 1’s mother to remain in the

                 Courtroom during the course of the trial after Victim 1’s mother has given her

                 testimony. The Defendant did not object to this request. The Court granted the

                 request.

        12.      The parties estimate the trial will last one-and-a-half to two weeks. On the first day

 of trial, the doors to the Courtroom will be unlocked at 7:30 a.m. Attorneys and the Defendant are

 ordered to appear by 8:00 a.m. The venire is scheduled to arrive at 7:30 a.m., and panel selection

 will begin promptly at 9:00 a.m.

        No further discussion was held.

        SO ORDERED.



        Date:     1/22/2020




                                                   7
Case 1:17-cr-00183-TWP-TAB Document 104 Filed 01/22/20 Page 8 of 8 PageID #: 661




 Distribution:

 Mario Garcia
 BRATTAIN MINNIX GARCIA
 mario@bmgindy.com

 Kristina M. Korobov
 UNITED STATES ATTORNEY’S OFFICE
 kristina.korobov@usdoj.gov

 Tiffany Jacqueline Preston
 UNITED STATES ATTORNEY’S OFFICE
 tiffany.preston@usdoj.gov




                                       8
